Title: From Thomas Jefferson to Martha Jefferson Randolph, 31 July 1795
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Dear Martha
Monticello July 31. 95.

We have had no letter from you since your arrival at the Warmsprings, but are told you are gone on to the sweet springs. Not knowing how to write to you by post, I take the opportunity of sending this by Dr. Currie.—He has mentioned to me the home-less situation of Nancy Randolph. She is now with Mrs. Carrington. I do not know whether she is on such a footing with Mr. Randolph and yourself as that her company would be desireable or otherwise to you. If the former, invite her here freely to stay with you. But if disagreeable, do not do it; my object in mentioning it being to place you both at your perfect ease on that subject.—Our own family is all well; the children remarkeably so. But the house has been a mere hospital of sick friends. Mrs. Bolling and Polly, and their servants sick. So also Mrs. Marks. Several others on their way to the springs; so that every corner of every room has been occupied. J. Eppes has been for some time gone to Champe Carter’s and that neighborhood with P. Carr. Mrs. Dunbar is just gone there also. Our weather has been very seasonable. But I hear an unfavorable account of a field of corn of Mr. Randolph’s on the road, as being yellow and ill-looking, supposed to be too thick planted. We are very anxious to hear what effect the springs have on his health. My best esteem to him. Adieu. Yours affectionately

Th: Jefferson

